DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Erickson 2/8/22.

Claims

 	                1. (Currently amended) A pump for transporting particulate material comprising: 
;
               an inlet for introducing the particulate material into the passage; 
                an outlet for expelling the particulate material from the passage, the outlet positioned out of line with the inlet, the first belt assembly and the second belt assembly each having lateral ends at the working surface with a distance between the ends closest to the outlet being greater than a distance between the ends farthest from the outlet such that the  wherein working surfaces of the first belt assembly and the second belt assembly are angled toward the outlet.

               10. (Currently amended) A particulate transporting pump comprising: 
                an inlet for introducing particulates; 
                an outlet for expelling the particulates, the outlet offset relative to the inlet, wherein the outlet comprises a side exit upward discharge that discharges from a side of the pump and includes walls that divert the particulate matter upward relative to the outlet; 
                a first belt assembly positioned between the inlet and the outlet; and 
                a second belt assembly positioned between the inlet and the outlet, wherein the first belt assembly and the second belt assembly are positioned opposite each other to form a , the outlet adjoining the passageway at a lateral side of the first and second belt assemblies.

               23. (New) A pump for transporting particulate material comprising: 
                a first belt assembly and a second belt assembly together defining a passage, wherein a working surface of each of the first belt assembly and the second belt assembly are canted with respect to each other; 
                an inlet for introducing the particulate material into the passage; 
                an outlet for expelling the particulate material from the passage, the outlet positioned out of line with the inlet, wherein the outlet comprises a side exit upward discharge that discharges from a side of the pump and includes walls that divert the particulate matter upward relative to the outlet, wherein the walls extend toward a discharge port aligned at an angle relative to horizontal and wherein the walls form a roof positioned above the discharge port wherein the roof includes a relief that terminates at a height sufficient to permit the particulate material to flow at its angle of repose, the outlet adjoining the passage at a lateral side of the first and second belt assemblies.

Allowable Subject Matter
Claims 1-15, 17, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746